09-4993-ag
         Mehovic v. Holder
                                                                                       BIA
                                                                               A075 897 660
                                                                               A075 897 661
                                                                               A075 897 662
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United            States Court of Appeals
 2       for the Second Circuit, held at the            Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl            Street, in the City of
 4       New York, on the 6 th day of January,           two thousand eleven.
 5
 6       PRESENT:
 7                ROGER J. MINER,
 8                JOSEPH M. McLAUGHLIN,
 9                JOSÉ A. CABRANES,
10                    Circuit Judges.
11       _______________________________________
12
13       MUJO MEHOVIC, ALSO KNOWN AS MUJO MEJOVIC,
14       NAZIRA MEHOVIC, ARJAN MEHOVIC
15                Petitioners,
16
17                           v.                                 09-4993-ag
18                                                              NAC
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL
21                Respondent.
22       ______________________________________
23
24       FOR PETITIONERS:              Charles Christophe, Christophe &
25                                     Associates, P.C., New York, New
26                                     York.
27
28       FOR RESPONDENT:               Tony West, Assistant Attorney
29                                     General; Paul Fiornio, Senior
     1                           Litigation Counsel; Catherine B.
     2                           Bye, Attorney, Office of Immigration
     3                           Litigation, Civil Division, United
     4                           States Department of Justice,
     5                           Washington, D.C.
     6
     7       UPON DUE CONSIDERATION of this petition for review of a

     8   Board of Immigration Appeals (“BIA”) decision, it is hereby

     9   ORDERED, ADJUDGED, AND DECREED that the petition for review

 10      is DENIED, in part, and DISMISSED, in part.

11           Petitioners Mujo Mehovic, Nazira Mehovic, and Arjan

12       Mehovic, natives and citizens of the area of the former

13       Yugoslavia that is now Montenegro and ethic Albanian

14       Muslims, seek review of a November 13, 2009, order of the

15       BIA denying their motion to reopen their asylum-only

16       proceedings.   In re Mujo Mehovic, Nazira Mehovic, Arjan

17       Mehovic, Nos. A075 897 660/661/662 (B.I.A. Nov. 13, 2009).

18       We assume the parties’ familiarity with the underlying facts

19       and procedural history in this case.

20           We review the BIA’s denial of a motion to reopen for

21       abuse of discretion, mindful of the Supreme Court’s

22       admonition that such motions are “disfavored.”   Ali v.

23       Gonzales, 448 F.3d 515, 517 (2d Cir. 2006) (citing INS v.

24       Doherty, 502 U.S. 314, 322-23 (1992)).   When the BIA

25       considers relevant evidence of country conditions in


                                       2
1    evaluating a motion to reopen, we review the BIA’s factual

2    findings under the substantial evidence standard.     See Jian

3    Hui Shao v. Mukasey, 546 F.3d 138, 169 (2d Cir. 2008).

4        Because petitioners filed this, their second, motion to

5    reopen, more than ninety days after the denial of their

6    original appeal to the BIA, they were required to show

7    changed circumstances in their country of nationality in

8    order for their motion to be exempt from the applicable time

9    and number limitations.   See 8 C.F.R. § 1003.2(c)(2),

10   (c)(3)(ii).

11       Petitioners contend that the BIA abused its discretion

12   in denying their motion as untimely by failing to consider

13   their evidence regarding changed country conditions.     The

14   record does not support this claim, as the BIA explicitly

15   referenced the evidence presented by petitioners.     Cf. Xiao

16   Ji Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 336 n.17 (2d

17   Cir. 2006) (holding that, in reviewing the agency’s

18   determination for “substantial evidence,” we “presume that

19   [the agency] has taken into account all of the evidence

20   before [it], unless the record compellingly suggests

21   otherwise”).

22       Moreover, the BIA reasonably found that petitioners did


                                   3
1    not establish changed country conditions.     See Jian Hui

2    Shao, 546 F.3d at 169.   Although petitioners submitted

3    evidence detailing discrimination against Albanian Muslims

4    in Montenegro and continuing problems in the country, this

5    does not indicate changed conditions because the record

6    included evidence of similar problems at the time of

7    petitioners’ initial asylum hearing.   See Matter of S-Y-G-,

8    24 I. & N. Dec. 247, 253 (B.I.A. 2007).     Petitioners

9    primarily rely on articles about the arrest, and alleged

10   torture, of 14 Albanians accused of terrorism to show

11   changed country conditions.   We have previously determined

12   that such evidence does not demonstrate persecution of

13   Albanians.   See Lecaj v. Holder, 616 F.3d 111, 117-19 (2d

14   Cir. 2010) (stating that this “single incident of police

15   abuse” shows only “animus against suspected terrorists” and

16   not discrimination against an ethnic minority or religious

17   group).   Because substantial evidence supports the BIA’s

18   finding that Mehovic failed to demonstrate changed country

19   conditions, the BIA did not abuse its discretion in denying

20   his motion to reopen.

21       Finally, to the extent that petitioners request review

22   of the BIA’s decision not to reopen their proceedings sua


                                   4
1    sponte, we lack jurisdiction to review the BIA’s decision

2    not to exercise its authority to reopen a case sua sponte

3    under 8 C.F.R. § 1003.2(a), because such a decision is

4    “entirely discretionary.”   Ali, 448 F.3d at 518.

5        For the foregoing reasons, the petition for review is

6    DENIED, in part, and DISMISSED, in part.   As we have

7    completed our review, any stay of removal that the Court

8    previously granted in this petition is VACATED, and any

9    pending motion for a stay of removal in this petition is

10   DISMISSED as moot.   Any pending request for oral argument in

11   this petition is DENIED in accordance with Federal Rule of

12   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

13   34.1(b).

14                               FOR THE COURT:
15                               Catherine O’Hagan Wolfe, Clerk
16




                                   5